Response to Arguments
Re: rejection of independent claims 1, 10 and 18 under 35 USC § 103: 
Applicant argues:
(1) “Roskind does not suggest … that the IP address info is stored specifically in the IP buffer module before performing identity authentication” since “[i]n Roskind, identity authentication is performed during server verification which occurs before IP address information is stored. Thus, for purposes of comparison with the server, the IP address information would likely be stored in some temporary storage (Rem. p.8) 
(2)  While Shaowei performs some authentication steps on the stored IP address information before connecting to the server … these steps are different from the authentication step of Roskind. Thus, any "timing" taught by Shaowei would only teach performing these different authentication steps on the stored IP address information of Roskind, not performing Roskind' s authentication step at a different time, as would be required to teach the claimed method. Consequently, it would not be obvious to combine Roskind and Shaowei with Arnison to arrive at the present claims -absent hindsight reconstruction.(Rem. p.9)
(3)  Roskind teaches that it performs identity authentication as part of a server verification process which includes ensuring that the server and the DNS resolution are associated with a common domain to avoid connection to a malicious server. Shaowei teaches performing network access according to a stored IP address after checking the server domain name, which is argued to be similar to the "ensuring" step of Roskind. Applicant respectfully asserts that merely checking if the domain name "exists" is not 
Examiner respectfully disagrees: 
Re: (1) , (3)   Examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In particular, Re: (1) Roskind teaches: DNS resolution update module performs authentication using local DNS lookup table (i.e. “available IP address information”) as part of server verification process (Roskind:[0027]-[0028], [0046]).  Applicant merely asserts, without evidence, that the DNS lookup table of Roskind is “temporary storage” that differs from the claimed “IP buffer module” (Rem. p. 8)  Re: (3)  Applicant does not specify, nor do the independent claims recite, that which constitutes “verif[ying] that the available IP address information is an IP address of the speech recognition service” such that if differs from that disclosed by Roskind 
Re: (2)  As noted by Applicant Shaowei was introduced for teaching that which is suggested by Roskind re: performing IP address authentication "after it is judged that there is the available IP address information in the IP buffer module"; in particular, Shaowei teaches that "network access is performed according to the stored IP address" of locally cached DNS entry for checking the server domain name (Shaowei [0027]).  Moreover, Applicant admits “Shaowei performs … authentication steps on the stored IP address information before connecting to the server” thus teaching the claimed 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this regard, Examiner notes that both Roskind and Shaowei teach server authentication based on IP address of locally cached DNS entries.
Finally, Examiner respectfully requests Applicant to consider the following references (see attached Form PTO-892) as being relevant to the claimed invention and in particular to the limitations in question:
(1)  Mahaffey (US 2014/0189808 A1) [0137] The requesting client performs extra validation of site/app to ensure security before enrolling user or automatically providing user/account information, determine if the site meets user's standards only provide authentication or account information to sites using SSL with a valid certificate by confirming with the server that this is an expected certificate for this site and not being spoofed. It may also determine categorization, maliciousness, quality, or reputation of site/app


(3)   Bernard et al (EP 2179532 B1)  [0090] The anti-phishing component may be designated as a default HTTP and HTTPS protocol handler of a computer device operating system, and thereby may be operable to hook all events upon activation of such protocols. [0143] Values verified [by website authentication] may include an IP address used to connect to the server, which may be extracted from the TCP/IP stack, and the FQDN of the connected server, which may also be extracted from the TCP/IP stack  [0153] ref FIG 17 “When the FQDN does not match, the process may proceed to step 1720. When the FQDN does match, whether the IP address of the connection matches the certificate's IP address may be determined at step 1714. When the IP address does not match, the process may proceed to step 1720
(4)  Kang et al (US 2005/0086340 A1): [0066] – [0067] ref FIGs 6B step 622 - FIG 6C step 634 server authentication using cached IP address
(5)  Hertunen (US 2016/0150004 A1) (Abstract: There are provided measures for enabling/realizing an integrity check of a DNS server setting, thereby enabling/realizing detection of DNS hacking or hijacking; FIGs 1A. B, 2,3) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Mon. – Fri 1pm – 5pm
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455